On reading and filing the petition herein, and on motion of Isaac I. MacOabe, for the petitioner, no one appearing to oppose, ordered that Messrs. Pratt, Brown & Garfield, within ten days after service hereof, file with the clerk of Onondaga county, a consent to the substitution of Isaac I. MacOabe as attorney for the plaintiff in the suit against Maxwell Parish, or in default thereof that it be referred to Israel T. Spencer, Esq., of Syracuse, to take proof of the matters of fact alleged in the plaintiff’s petition, and that he report the testimony to the court, with his opinion thereon, with all convenient speed.__